
	
		I
		111th CONGRESS
		1st Session
		H. R. 3934
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2009
			Mr. Coble introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to require at least
		  biennial review of the per diem allowances and the maximum reimbursement
		  amounts established for official travel by Federal employees to localities that
		  include, or that are adjacent to localities that include, certain military
		  installations.
	
	
		1.Periodic review of certain
			 per diem allowances and maximum reimbursement amounts
			(a)In
			 generalSection 5707 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(d)(1)Notwithstanding any
				other provision of this section, the Administrator of General Services shall,
				at least every 2 years, conduct periodic investigations to review per diem
				allowances and maximum reimbursement amounts under section 5702 for covered
				localities.
						(2)Based on the results of each
				investigation under paragraph (1), the Administrator shall determine the
				appropriate per diem allowances and maximum reimbursement amounts for covered
				localities.
						(3)The Administrator shall report the
				respective allowances and amounts determined under this subsection to Congress
				not later than 5 days after the Administrator makes a determination under
				paragraph (2). Each such report shall be printed in the Federal
				Register.
						(4)The per diem allowances and maximum
				reimbursement amounts that apply with respect to covered localities under
				regulations prescribed under this subsection shall be adjusted no earlier than
				30 days following the submission of each report under paragraph (3).
						(5)For purposes of this
				subsection—
							(A)the term covered locality
				means a locality (as referred to in section 5702(a)(2)) that includes, or is
				adjacent to a locality that includes, a military installation described in
				subparagraph (B);
							(B)a military installation described in
				this subparagraph is any military installation, as defined in section 2801(c)
				of title 10, within the continental United States; and
							(C)2 localities shall be considered
				adjacent to one another if any part of one locality is within 50 miles of any
				part of the other locality.
							.
			(b)Effective
			 dateThe Administrator of General Services shall issue
			 regulations setting forth adjusted per diem allowances and maximum
			 reimbursement rates, in accordance with the amendment made by subsection (a),
			 beginning not later than the close of the fiscal year next beginning after the
			 date of the enactment of this Act.
			
